Name: Commission Regulation (EEC) No 1627/80 of 26 June 1980 re-establishing the levying of customs duties on clocks with watch movements (excluding clocks of heading No 91.03), falling within heading No 91.02 and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/34 Official Journal of the European Communities 27. 6 . 80 COMMISSION REGULATION (EEC) No 1627/80 of 26 June 1980 re-establishing the levying of customs duties on clocks with watch movements (excluding clocks of heading No 91.03), falling within heading No 91.02 and orig ­ inating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply Whereas, in respect of clocks with watch movements (excluding clocks of heading No 91.03), the ceiling, calculated as indicated above, should be 715 000 Euro ­ pean units of account, and therefore the maximum amount is 143 000 European units of account ; whereas on 10 June 1980 , the amounts of imports into the Community of the products in question , origi ­ nating in China, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115 % of that fixed for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas, for these products, this reduced percentage will be 20 % ; Whereas Article 2 (2) and (3) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries or territo ­ ries  with the exception of those listed in Annex C thereto  once the relevant Community amount has been reached ; Article 1 As from 30 June 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Community and origi ­ nating in China : CCT heading No Description 91.02 Clocks with watch movements (excluding clocks of heading No 91.03): A. Electric or electronic : I. With balance-wheel and haixspring II . Other B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.[&gt;) OJ No L 328 , 24 . 12. 1979, p. 25 . 27 . 6 . 80 Official Journal of the European Communities No L 162/35 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission